Citation Nr: 1439661	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-42 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for right knee disability claimed as right knee pain.

2. Entitlement to service connection for radiculopathy, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for neuropathy of the lower extremities, to include as secondary to service-connected disabilities.  

4. Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.

5. Entitlement to service connection for bilateral ankle disabilities, to include as secondary to service-connected disabilities.

6. Entitlement to service connection for bilateral hip disabilities, to include as secondary to service-connected disabilities.

7. Entitlement to service connection for bilateral foot disabilities, diagnosed as hallux valgus and arthritis of the toes, to include as secondary to service-connected disabilities.

8. Entitlement to service connection for a skin disability.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case has since been transferred to the RO in San Juan, the Commonwealth of Puerto Rico.

This case was previously before the Board in August 2013, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issues of entitlement to service connection for disabilities of the low back, bilateral ankles, bilateral hips, bilateral feet and skin are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has not been diagnosed with a current chronic right knee disability at any point during the appeal period.

2. The Veteran has not been diagnosed with radiculopathy or neuropathy of the lower extremities at any point during the appeal period.
CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for radiculopathy have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3. The criteria for service connection for neuropathy of the lower extremities have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the Veteran a notice letter in September 2009 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his underlying claim of service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in connection with his claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The examination and addendum opinions of record are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of the diagnosis provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant claim was most recently remanded by the Board in August 2013.  Specifically, the Board instructed that an additional opinion be obtained regarding direct and secondary service connection.  The opinions were obtained in September 2013, which the Board has found to be adequate.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims service connection for right knee pain, radiculopathy and neuropathy.  Initially, the Board observes the competent medical evidence of record fails to indicate objective evidence of a diagnosis of a chronic right knee disability, radiculopathy and/or neuropathy.  Indeed, there is no record that the Veteran has complained of any symptoms of shooting pain and/or numbness associated with radiculopathy or neuropathy.  While an August 2009 private physician's statement notes the Veteran is at risk of problems of radiculopathy and neuropathy, there is no evidence any such diagnosis has been rendered.  Further, even though records indicate the Veteran has complained of right knee pain, no diagnosis of a right knee disability has been rendered.  See, e.g., May 2013 VA examination, September 2013 VHA medical opinion.  Most recently a September 2013 VHA opinion described the Veteran's right knee as normal. The Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001). In sum, there is no objective evidence to establish a current right knee disability, or of radiculopathy or neuropathy. 

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Board has considered the applicability of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as they pertain to undiagnosed illnesses due to service in Southwest Asia.  However, as noted above, there are no objective indications of chronic disability to include both signs in the sense of objective evidence perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  See generally 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Therefore, 38 C.F.R. § 3.317 is not for application.

The Board concludes that the preponderance of the evidence is against the claims for service connection for right knee disability, radiculopathy and neuropathy of the lower extremities.  As the Board has found that the Veteran has not been diagnosed with a chronic disability at any point during the appeal period, the question of whether the Veteran's service-connected disability has caused or aggravated the Veteran's right knee pain, radiculopathy and/or neuropathy is rendered moot.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The benefit of the doubt rule therefore does not apply, and service connection for radiculopathy and neuropathy of the lower extremities is not warranted.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a right knee disability is denied.

Service connection for radiculopathy is denied.

Service connection for neuropathy of the bilateral lower extremities is denied.


REMAND

The Veteran's remaining claims, entitlement to service connection for disabilities of the low back, bilateral hips, bilateral ankles, bilateral feet and skin, must be remanded for additional development.  Specifically, while addendum opinions were obtained in September 2013, these opinions do not address pertinent facts as specified by the Board in its August 2013 remand.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to a skin disability, the Veteran has submitted a private medical opinion noting that "[c]onstant exposure to some allergen or toxic agent can change skin sensitivity making the skin more prone to develop skin allergies or dermatitis."  The Board again notes the Veteran served in Southwest Asia during the Persian Gulf War and was likely exposed to a number of environmental hazards.  A September 2013 VA examiner rendered a negative etiological opinion, noting that the Veteran did not present symptoms of a skin rash until two years following service separation, and there was no associated diagnosis or symptomatology during service or within one year of service discharge.

With regards to the remaining orthopedic disabilities, the September 2013 VA examiner and September 2013 Veterans Benefits Administration (VBA) Medical Officer also rendered negative etiological opinions based solely on no reports of, or treatment for, the claimed disabilities of the back, hips, ankles or feet/toes during service or within one year of service discharge.  Further, the September 2013 VBA opinion also rendered a negative opinion regarding secondary service connection, noting that it is less likely than not that these disabilities have a functional or anatomical nexus with the Veteran's service-connected left knee disability, based on "current medical literature."  

Initially, the Board notes that service connection may not be denied based solely on no complaints of or treatment for the claimed condition during service.  Service connection is warranted for a disability first diagnosed after service if the medical evidence indicates the claimed disability was incurred during service.  See 38 C.F.R. § 3.303(d).  Furthermore, neither the September 2013 VA examiner nor the September 2013 VBA opinion discussed the Veteran's in-service parachuting activities and claimed associated joint trauma, which was specifically required by the Board's remand.  Finally, the Board notes that no "anatomical or functional nexus" is insufficient to encompass the aggravation prong of a secondary service connection claim.  See generally 38 C.F.R. § 3.310 (2013).  As such, new medical opinions must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate VA examiner for an addendum opinion regarding the claimed disabilities.  A complete copy of the virtual and paper claims folders, including a copy of this REMAND, must be made available for review, and the addendum opinion should indicate that such a review was accomplished.  Following a review of the claims file, the examiner is requested to address the following:

a. Is it at least as likely as not (probability of at least 50 percent), that any currently diagnosed skin disability is etiologically related (incurred in, caused or aggravated by) the Veteran's active service, to include environmental exposures during service in Southwest Asia during the Persian Gulf War?

b. Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed disability of the low back, bilateral hips, bilateral ankles, and/or bilateral feet and toes is etiologically related (incurred in, caused or aggravated by) the Veteran's active service?  In offering this opinion, the examiner must specifically discuss the Veteran's in-service parachutist activities and asserted associated joint trauma.

c. Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed disability of the low back, bilateral hips, bilateral ankles and/or bilateral feet and toes is proximately due to or has been aggravated beyond normal progression by the Veteran's service connected left knee disability.  In offering this opinion, the examiner is instructed to specifically discuss both causation and aggravation.

A complete rationale must be offered for all opinions expressed.  The examiner is notified that a negative opinion may not be based solely on a lack of treatment for, or diagnosis of, a disability during active service or within an applicable presumptive period.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


